     Case 1:20-cr-00160-MKV Document 504 Filed 09/16/21 Page 1 of 2
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
                                                                    DATE FILED: 9/16/2021




                                             September 9, 2021
The Honorable Mary Kay Vyskocil
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re: United States v. Rebecca Linke, et al.
                     20 CR 160 (MKV)

Dear Judge Vyskocil:

       I represent Defendant Rebecca Linke, and submit this letter motion on her
behalf seeking a modification of the travel limits of her bail1 as set forth below.
Neither the Government nor the Office of Pretrial Services opposes the motion.

        I respectfully request that her travel limitations be extended to permit
her to travel with her husband for a weekend camping trip in Ocean City, Maryland.
The dates of her requested travel are 9/16-9/19.

       The Court denied the prior application from Dr. Linke making this same
request on April 12, 2021. (ECF No. 350). I nevertheless make the motion again,
hoping that a more elaborate explanation might induce the Court to approve the
request in this instance. Dr. Linke and her husband have spent weekends in Ocean
City for as long as they have been a couple, which is to say five years. At first they
were annual, and for the last three years they were semi-annual; they became
something of a tradition. This would be their first trip there since September 2019
(pre-COVID-19), and—more importantly—their first since their wedding in
November 2020. It is important enough to them to ask the Court for again,
notwithstanding its earlier denial of the same relief.



1
  Ms. Linke was released on the day of her arrest, March 9, 2020, on a $100,000 Personal
Recognizance Bond cosigned by her parents. Her travel limits are the Southern and Eastern
Districts of New York, and the District of New Jersey, where she lives. Ms. Linke has been
fully compliant with all bail conditions at all times.
            Case 1:20-cr-00160-MKV Document 504 Filed 09/16/21 Page 2 of 2




              Assistant United States Attorney Andrew Adams, Pretrial Services Officer
       Rena Bolin (SDNY) and Pretrial Services Officer Lura Jenkins (DNJ) all consent to
       the application. If granted, Dr. Linke’s precise itinerary and destination will be
       provided to Pretrial in advance.

               I therefore respectfully request that the motion be granted.



                                                   Sincerely,



                                                   David Wikstrom
                                                   D id Wik  t




The request is GRANTED. The Court notes that the bail conditions and restrictions
currently in place are the conditions to which the parties stipulated and agreed (i.e. these are
the conditions that the parties believed were the least restrictive means to minimize a risk of
flight and protect the community). To date, Ms. Linke has been compliant with her
conditions, and both the Government and Pretrial Services consent to this temporary
modification. In light of that, the Court is granting this one-time modification. Ms. Linke is
directed to provide Pretrial Services with her travel itinerary and check in with her assigned
pretrial services officer before leaving and upon her return. Ms. Linke and all other
Defendants are on notice that they should not expect that applications to modify bail
conditions routinely will be granted.
                                   ted.
                                           9/16/2021
